DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner has found Applicant’s arguments filed 10/4/21 persuasive.  The previous restriction requirement has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haraguchi et al. (USPN 7,092,226).
With respect to claim 1, a low dropout voltage regulator (Fig. 1) comprising: 
a differential amplifier (1) configured to output an amplified voltage (output of 1) by comparing a feedback voltage (voltage at N1) with a reference voltage (V2); 

 distribution resistors connected between the drain terminal and the ground terminal (R1 with R2; GND), configured to generate the feedback voltage (voltage at N1); and 
an inrush preventer (Fig. 1 lest T1, R1, R2, 1, V2 and V1), connected in parallel between the differential amplifier and the pass transistor (e.g., see T14, T16 and T17), and configured to output a regulated amplified voltage into the gate terminal (voltage generated by T17 to the gate terminal of 1) according to a control signal (at least one of the signals at N2 and generated by 7), wherein the inrush preventer comprises a determiner configured to output an enable signal (2-6 and 8 generating the enable signal, e.g., output of 6, that is provided to the gate of T15) that is turned on during an initial driving period (power-up/start-up when V1 is increasing, see Col. 7 lines 31-40. During the above time the output of 6 is a low value which turns off T15 to allow the inrush preventer to operate to limit the output current, see Col. 7 lines 41-50), and a limiter configured to output the regulated amplified voltage according to the enable signal (again see Col. 7 lines 41-50).  
With respect to claim 9, a driving method of the low dropout voltage regulator (method of operating Fig. 3), the driving method comprising: 
outputting an output voltage of the low dropout voltage regulator (generating Vout) based on a regulated amplified voltage (output of T17 which limits Vout) 
comparing a feedback voltage based on the output voltage of the low dropout voltage regulator with a preset reference voltage when the initial driving period elapses (7 compares Vout with its preset threshold during all times of operation.  Including when the initial driving operation elapses); and 
differentially amplifying a comparison signal to output the output voltage (1 operates as to compare V2 plus the voltage drop of R1 and R2 to the voltage at node N1), wherein the control signal includes an inrush enable signal (signal on N2 which allows the inrush signal to operate and is thus a “inrush enable signal”) and an amplifier enable signal (output of 7 which enables the current mirror of T14, T16 and T17.  A current mirror amplifies the current input to the current mirror and thus 7 is “an amplifier enable signal”).  
With respect to claim 14, a low dropout voltage regulator (Fig. 1) comprising: 
a differential amplifier (1) configured to output an amplified voltage (output of 1) by comparing a feedback voltage (voltage at N1) with a reference voltage (V2);
 a pass transistor (T1) configured to receive a power input voltage into a source terminal (1), the amplified voltage into a gate terminal (gate connected to output of 1) and output an output voltage into a drain terminal (Vout);
 distribution resistors (R1 with R2) connected between the drain terminal and the ground terminal (GND) to generate the feedback voltage (voltage at N1); and
 an inrush preventer connected in parallel between the differential amplifier and the pass transistor (circuit of Fig. 1 lest 1, T1, R1, R2, V2 and V1) and outputting a regulated amplified voltage to the gate terminal (output of T17) according to a control signal (one of the signals generated at N2 and the output of 4), comprising a determiner (2-6 and 8) that outputs a enable signal (output of 6) which is turned on during an initial driving period (turned on as an active low to allow the current limiting of T13, T14, T16 and T17 to limit current.  The initial driving period is when V1 is increasing, see Col. 7 
With respect toc claim 20, the low dropout voltage regulator of claim 14, wherein the limiter comprises:
 Switches (T12 and T15) and transistors (T13, T14, T16 and T17) connected to one another (the elements are connected) and configured to output the regulated amplified voltage into the gate terminal of the pass transistor (via T17).   

Allowable Subject Matter
Claims 2-8, 10-13, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/           Primary Examiner, Art Unit 2849